             Case 2:20-cv-00664-KJM-DMC Document 23 Filed 09/02/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     LARA A. BRADT, CSBN 289036
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8921
 7          Facsimile: (415) 744-0134
            E-Mail: Lara.bradt@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                       EASTERN DISTRICT OF CALIFORNIA

11                                           SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:20-CV-00664-DMC
13   MARY RUTH WATERS,                                )
                                                      ) STIPULATION FOR AN EXTENSION OF
14                     Plaintiff,                     ) TIME; ORDER
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to file his

22   opposition to Plaintiff’s motion for summary judgment be extended thirty (30) days from

23   September 8, 2020, up to and including October 8, 2020. This Defendant’s first request for an

24   extension.

25            Counsel for Defendant requests this extension because counsel has one Answering Brief

26   in a case before the Ninth Circuit Court of Appeals and five dispositive briefs in District Court
27   cases, all with drafting deadlines before September 15, 2020.
28


     Stip. for Ext.; 2:20-cv-00664-DMC                 1
             Case 2:20-cv-00664-KJM-DMC Document 23 Filed 09/02/20 Page 2 of 2



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                                 Respectfully submitted,
 5
 6   Dated: Aug. 31, 2020                          LAW OFFICES OF HELEN R. ZANE

 7                                                 /s/ David F. Chermol*
                                                   Helen R. Zane
 8
                                                   Attorney for Plaintiff
 9                                                 *as authorized via e-mail on Aug. 28, 2020

10
11   Dated: Aug. 31, 2020                          McGREGOR W. SCOTT
                                                   United States Attorney
12                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
13                                                 Social Security Administration
14
                                            By:    /s/ Lara A. Bradt
15                                                 LARA A. BRADT
                                                   Special Assistant U.S. Attorney
16
                                                   Attorneys for Defendant
17
18
                                                   ORDER
19
              Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
20
     extension, up to and including October 8, 2020, to respond to Plaintiff’s Opening Brief.
21
22
23
24   Dated: September 2, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28


     Stip. for Ext.; 2:20-cv-00664-DMC                 2
